MANTON, Circuit Judge
(dissenting). I dissent. About the 10th' of September, 1916, pursuant to an oral agreement, the appellee undertook to make repairs to the Richland Queen which was then placed in its dry dock. Work was immediately commenced thereon, and in the ordinary course of the company’s business it should have been completed about October 24th. The repairs, however, were not completed until December 8, 1916. These facts are admitted. No time was fixed for the completion of the work, and it was therefore implied that the work would be done in a reasonable time. A reasonable time should be measured by when the work would have been done, hut for the strike herein referred to. On October 12th the appellee posted a notice for its employes as follows:
*671“Beginning October 14th, this yard will work 9 hours a day. The men will be paid off at 5 o’clock, instead of at 12, as previous.”
This discontinued the half holiday on Saturday. The men rebelled, and did not work on the afternoon of October 14th, but returned as usual qn Monday morning. They were met by a timekeeper, who asked each individual if he was ready to work the nine-hour day for six days of the week, and those who said they would were allowed to work; the others were refused work. Eighty or 90 per cent, of the men did not work. A committee of the men waited upon the president of the company to discuss the matter, and he took the position that he would not change his order or submit to the eight-hour working day, which was then demanded, and abruptly announced there was nothing to discuss. This was a matter of business regulation, which, concededly, he might decide as he did; but) the testimony indicates plainly that, prior to the time of the acceptance of the Richland Queen for repairs, labor troubles were brewing in the Dry Dock Company’s yard, which were unknown to the owners of the Richland Queen, but which were known to the officers of the appellee. No mention of this fact, however, was made to the vessel’s owners.
During the time of this cessation of work, there was no violence, of any character. The month’s delay in making the repairs caused a loss of about $500 a day to the owners of the vessel. Judge Rogers, in Frankfurt-Barnett Co. v. Prym Co., Ltd., 237 Fed. 21, 150 C. C. A. 223, L. R. A. 1918A, 602, quoting and accepting the language of the New York Court of Appeals in Eppens, Smith & Wiemann Co. v. Littlejohn, used this language:
“If a contract fails to fix the exact time for delivery, tile law fixes it for the parties, by presuming that a reasonable time was intended. The law was so declared in the Court of Appeals of New York in Eppens, Smith & Wiemann Co. v. Littlejohn, 164 N. Y. 187 [58 N. E. 19, 52 L. R. A. 811].”
And what is a reasonable time must be determined by what the parties had in mind when the contract was made, and this must be judged by the circumstances which surrounded the parties at the time the contract was made, rather than by the circumstances and conditions which subsequently arose, and in this connection knowledge which the appellee had as to its unsettled condition of labor, or the prospect of a strike, could not be locked up in the mind of the appellee, and should have been disclosed to the owners of the vessel; for it is true that the owner of the vessel, without knowledge, could reasonably have in mind that the work would be done within a reasonable time, such as normal conditions in the yard would- permit. It was within the power of the appellee to disclose such information, and, indeed, to make it one of the conditions of accepting the work. Even where labor trouble is not anticipated, such provisions are frequently put in contracts. D., L. & W. v. Bowns, 58 N. Y. 573.
Judge Grosscup, in Iron Moulders’ Union v. Chalmers Co., 166 Fed. 52, 91 C. C. A. 638, 20 L. R. A. (N. S.) 315, said:
“A strike is a cessation of work by employes in an effort to get for the employes more desirable terms. A lockout is a cessation of the furnishing of work to employés, in an effort to get for the employer more desirable terms.”
*672I think it of little importance to this case, under the proof, to determine whether this was a strike or a lockout. Certainly, there was nothing in the conduct of the employes who did not work that bordered upon or approached violence. I concede that there is no legal obligation for an employer to yield to the strikers on a matter of rate of wages and hours of labor, but here the contract was undertaken to be performed within a reasonable time, and the strike cannot be taken into consideration in determining what was a reasonable time. It was well said in School Trustees of Trenton v. Bennett, 27 N. J. Law, 514, 72 Am. Dec. 373:
“Where one of two innocent persons must sustain a loss, the law casts it upon him who has agreed to sustain it, or rather the law leaves it where the agreement of the parties has put it; the law will not insert, for the benefit of one of the parties, by construction, an exception which the parties have not, either by design, or neglect, inserted in their Engagement.”. ■
Here it was within the power of the dock company, before issuing the orders to the men, to finish the work upon this boat and the only othér boat it had in its yard for repairs. It may be that as to the other boat' it was protected by a clause which relieved it of obligation in the event of a strike or lockout. The law is well settled that, where a party by his contract creates a' duty or charge upon himself, he is bound to make good notwithstanding any.accident by inevitable necessity, because he might have provided against it by his contract. School Trustees, etc., v. Bennett, supra.
The case of D., L. & W. v. Bowns, 58 N. Y. 573, cited by the District Judge, does not help the appellee. It contained a provision which relieved the company from responsibility in the event of strike or lockout, and is not a useful authority here.
In Smith, etc., v. Rittlejohn, supra, the contract for the sale of goods to be shipped from a foreign port fixed no time for the shipment. It was held that it must be made within a reasonable time, and what that is depends upon the circumstances of the particular case, such as the parties may be supposed to have contemplated in a general way in making the contract, and the burden was fixed upon the seller to show compliance, where an action was instituted to recover damages for the buyer’s refusal to accept and pay for the goods. There the court said:
‘‘Thus tbe jury could find that although the plaintiff made every reasonable effort to ship the coffee promptly, and did ship it at the first opportunity it could command, nevertheless the delay in the shipment was prolonged, not because of the conditions and circumstances of the shipping facilities themselves, but because of the plaintiff’s personal inability to avail itself of them. The delay was therefore unreasonable as to the defendant, because uncommonly long, and made so by the conditions peculiar to the plaintiff, and not to the transportation facilities. This personal disadvantage was not within the contemplation of the contract, and is not available to the plaintiff either to disprove unreasonable delay or to excuse it.”
In Blackstone v. N. Y. & Erie R. R. Co., 20 N. Y. 46, 75 Am. Dec. 372, in a suit for damages on account of nonfulfillment of a contract of transportation by a common carrier, it was held that a railroad corporation was responsible for damages resulting from a delay to trans*673port freight in the usual way, which was caused by a great number of its servants suddenly and wrongfully refusing to work.
Nor do I consider the rule of the state courts different from that of the federal court. This subject \yas treated in an able opinion by Judge Sanborn in Empire Transportation Co. v. Phila. & R. Coal & Iron Co., 77 Fed. 919, 23 C. C. A. 564, 35 L. R. A. 623, but there the defendant was excused because there was violence and interference by illegal methods. Here such was not the case.
In Brown v. Certain Tons of Coal, 34 Fed. 914, Judge Severens, speaking for the Circuit Court of Appeals, said:
“Tt was therefore a part of this contract that this unloading should be done within a reasonable time. It being the duty of the consignee to unload this freight, it was his duty to provide the facilities for doing so. He was bound to promptitude and diligence. The measure of that diligence is to be estimated by the urgency of the case, by the circumstances surrounding the parties, by the loss and damage which would accrue to the owner of valuable vessels by detention during the earning season of the year; and the circumstances in this case required that the consignee should exercise promptitude and a high degree of diligence in unloading these vessels.”
Hardship, expense, or loss to the party performing his contract, or anything short of impossibility of performance, will not excuse a breach of the contract. In my opinion there has been a breach here to the damage of the libelant, and it should have a decree on the cross-libel.